Case 2:20-cv-10191-RGK-JC Document 35 Filed 03/10/21 Page 1 of 3 Page ID #:158




   1   CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
   2
       Dennis Price, Esq., SBN 279082
   3   Amanda Seabock, Esq., SBN 289900
       8033 Linda Vista Road, Suite 200,
   4   San Diego, CA 92111
   5   (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
   6   Attorneys for Plaintiff
   7
       RAFFI A. BABAIAN (SBN: 308245)
   8 raffi@babaianlaw.net
       BABAIAN LAW PC
   9 960 N. Western Ave.
  10 Los Angeles, CA 90029
       Phone: (818) 450-9301
  11 Attorneys for Defendants
  12 5166 Lankershim Boulevard, LLC
       and Dave’s Hot Chicken NH LLC
  13
  14
  15                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  16
  17   ORLANDO GARCIA,                               Case: 2:20-CV-10191-RGK-JC
  18
                     Plaintiff,
  19                                                 JOINT STIPULATION FOR
           v.                                        DISMISSAL PURSUANT TO
  20
                                                     F.R.CIV.P. 41 (a)(1)(A)(ii)
  21 5166 LANKERSHIM BOULEVARD, LLC, a
       California Limited Liability Company;
  22 DAVE’S HOT CHICKEN NH LLC, a
  23 California Limited Liability Company; and
       Does 1- 10,
  24
  25
                     Defendants.

  26
  27
  28


                                               1

       Joint Stipulation for Dismissal             Case: 2:20-CV-10191-RGK-JC
Case 2:20-cv-10191-RGK-JC Document 35 Filed 03/10/21 Page 2 of 3 Page ID #:159




   1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
   2   between the parties hereto that this action may be dismissed with prejudice
   3   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
   4   This stipulation is made as the matter has been resolved to the satisfaction of
   5   all parties.
   6
   7   Dated: March 10, 2021             CENTER FOR DISABILITY ACCESS
   8
                                         By:   /s/Amanda Seabock
   9
                                               Amanda Seabock
  10                                           Attorney for Plaintiff
  11
  12
  13   Dated: March 10, 2021             BABAIAN LAW PC
  14
  15                                     By:   /s/Raffi A. Babaian
                                               Raffi A. Babaian
  16                                           Attorney for Defendants
  17
                                               5166 Lankershim Boulevard, LLC
                                               and Dave’s Hot Chicken NH LLC
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               2

       Joint Stipulation for Dismissal                 Case: 2:20-CV-10191-RGK-JC
Case 2:20-cv-10191-RGK-JC Document 35 Filed 03/10/21 Page 3 of 3 Page ID #:160




   1                        SIGNATURE CERTIFICATION
   2
   3   I hereby certify that the content of this document is acceptable to Raffi A.
   4   Babaian, counsel for 5166 Lankershim Boulevard, LLC and Dave’s Hot
   5   Chicken NH LLC, and that I have obtained authorization to affix his
   6   electronic signature to this document.
   7
   8
   9   Dated: March 10, 2021             CENTER FOR DISABILITY ACCESS
  10
                                         By:    /s/Amanda Seabock
  11                                            Amanda Seabock
  12                                            Attorney for Plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               3

       Joint Stipulation for Dismissal                 Case: 2:20-CV-10191-RGK-JC
